Citation Nr: 1750230	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-14 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1990 to May 1992. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Muskogee, Oklahoma, Regional Office (RO). In June 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In February 2016, the Board, in pertinent part, denied service connection for bilateral hearing loss and remanded the issues of service connection for a bilateral ankle disability, a bilateral knee disability, a bilateral shoulder disability, and a lumbar spine disability.

The Veteran appealed the issue of service connection for bilateral hearing loss to the United States Court of Appeals for Veterans' Claims (Court). In October 2016, the Court granted the Parties' Joint Motion for Partial Remand (JMPR) and vacated the February 2016 Board denial of service connection for bilateral hearing loss. The Court remanded the Veteran's appeal to the Board. In March 2017, the Board remanded the appeal.

The issues of service connection for bilateral ankle, bilateral knee, bilateral shoulder, lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's left ear hearing loss was caused by in-service noise exposure.

2.  The Veteran does not have right ear hearing loss that meets the requirements of a disability as defined in 38 C.F.R. § 3.385.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2016).

2.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2012 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The January 2012 notice was issued to the Veteran prior to the December 2012 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

In the October 2016 JMPR, the Court directed the Board to attempt to obtain treatment records from Dr. Paszkowiak. In the March 2017 Remand, the Board directed the RO to "[r]equest that the Veteran provide authorization to obtain all treatment records" from Dr. Paszkowiak and directed that the RO should expressly document in the record if authorization could not be obtained. The record indicates that the RO sent a letter to the Veteran requesting that he complete an authorization form so that records from Dr. Paszkowiak could be obtained. A copy of VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, was included with the letter. The record indicates that the Veteran did not respond and did not provide VA with the authorization to obtain the required records. 

In August 2017, the RO issued a supplemental statement of the case (SSOC) which stated "On March 24, 2017, we sent you a VA letter asking you to submit and/or specify evidence to support your appeal. We asked that you complete and return the enclosed authorizations so that we could obtain treatment records on your behalf, specifically records from Dr. Paszkowiask from 2010 to present. As of the date of this correspondence, no response or additional medical evidence has been received from you." Therefore, the Board finds that the RO expressly documented in the record that authorization could not be obtained and the RO complied with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board finds that VA has complied with its duty to assist the Veteran in obtaining these records. The RO sent the Veteran a letter and the required form expressly asking he provide authorization to VA to obtain the records. He did not respond. The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Without the Veteran's authorization, VA could not obtain the records.

II.  Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, chronic diseases will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  

An April 1992 physical examination for service separation states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
15
5
LEFT
15
0
25
30
30

He was diagnosed with hearing loss.

In June 2012, the Veteran was afforded a VA audiological examination. The Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
20
LEFT
15
25
35
30
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear. The examiner diagnosed bilateral sensorineural hearing loss and opined that the "Veteran was exposed to hazardous noise from mechanized infantry and weapons fire. Veteran's exit audiogram indicated hearing loss in the left ear. It is at least as likely as not that Veteran's hearing loss was caused by or a result of hazardous noise exposure while in the service." 

Private audiological testing from the Veteran's private employer does not indicate that he has ever had right ear hearing loss that meets the requirements of 38 C.F.R. § 3.385. The Veteran's December 2013 audiogram, however, indicated a pure tone threshold of 45 decibels at 4000 Hertz in the left ear. Therefore, he did have left ear hearing loss that meets the requirements of 38 C.F.R. § 3.385. 

Although the Veteran was diagnosed with hearing loss at service separation, his audiometric test results did not indicate he had a disability at that time that met the requirements of 38 C.F.R. § 3.385. However, the June 2012 VA examiner opined that the Veteran's left hearing loss was caused by in-service noise exposure. As the Veteran has a current hearing loss disability in the left ear that was caused by in-service noise exposure, service connection is warranted for the left ear. As the Veteran does not have a current hearing loss disability in the right ear, service connection is not warranted for the right ear.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.


REMAND

Remand of the issues of service connection for bilateral ankle, bilateral knee, bilateral shoulder, and lumbar spine disabilities is necessary to obtain VA medical opinions that address the Veteran's contentions and whether his joint pain is part of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

The case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to obtain an opinion as to the nature and etiology of his bilateral ankle, bilateral knee, bilateral shoulder, and lumbar spine disabilities. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each of the following was caused by an in-service event, injury, disease, or disorder:

	i.  right and/or left ankle disorder.

	ii.  right and/or left knee disorder.

	iii.  right and/or left shoulder disorder.

	iv.  lumbar spine disorder.

In providing the opinion, please expressly discuss the Veteran's contentions of injuries resulting from routine in-service activities and injuries, including marching, falls, jumping from Bradley Fighting Vehicles (BFVs), falling from BFVs, and having to repeatedly replace the barrels of guns on BFVs.

b.  whether each of the following manifested to a compensable degree within one year of service separation:

      i.  right and/or left ankle arthritis.

	ii.  right and/or left knee arthritis.

	iii.  right and/or left shoulder arthritis.

	iv.  lumbar spine arthritis.

c.  whether joint pain in each of the following is the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness:

      i.  right and/or left ankle.

	ii.  right and/or left knee.

	iii.  right and/or left shoulder.

	iv.  lumbar spine.

The examiner's attention is drawn to the following:

*DD214 indicating that the Veteran was a Fighting Vehicle infantryman.

*Service treatment records. VBMS Entry 6/18/2014.

--February 1990 treatment for left ankle complaints and stating a diagnosis of tendonitis; p. 8.

--November 1991 treatment for complaints of back pain and stating that the Veteran was injured when he fell down a hill at the grenade range and stating a diagnosis of rule-out muscle strain; p. 10.

--January 1992 treatment for complaints of back pain while lifting and stating that his shoulders were aligned with no abnormalities and stating a diagnosis of possible lower back muscle strain; p. 11.

--April 1992 physical examination for service separation indicating that the Veteran's ankles, knees, shoulders, and spine were normal; p. 4-5.

--undated master problem list stating "temporary (minor) problems" of the left ankle, cold, sore feet, foot problems, and otopharyngitis, hemorrhoids, and low back pain; p. 39.

*August 2011 private treatment record stating that right shoulder complaints began in July 2011 when he was at work and felt "a rip" and pain in his shoulder. VBMS Entry 6/11/2015, Volume 2, p. 13.

*October 2011 private treatment record indicating treatment for shoulder pain. VBMS Entry 6/11/2015, Volume 1, p. 15.

*November 2011 private treatment records indicating that the Veteran had right shoulder surgery due to pain with impingement syndrome and arthrosis and stating post-arthroscopy diagnoses of joint pain, acromioclavicular sprain, "shoulder region dis nec," and rotator cuff syndrome NOS. VBMS Entry 6/11/2015, Volume 2, p. 1, 22-23.

*December 2011 private treatment record stating diagnoses of right shoulder impingement syndrome and joint paint. VBMS Entry 6/11/2015, Volume 1, p. 35.

*February 2012 private treatment record stating diagnoses of right shoulder joint pain, rotator cuff syndrome NOS, and contusion of the shoulder. VBMS Entry 6/11/2015, Volume 1, p. 33.

*February and March 2012 private treatment records indicating that the Veteran was getting workers' compensation for a right shoulder injury. VBMS Entry 6/11/2015, Volume 4, p. 1, 4, 16.

*August 2012 VA examination reports indicating diagnoses of bilateral ankle degenerative arthritis, lumbosacral spine degenerative arthritis, bilateral shoulder degenerative arthritis, right shoulder rotator cuff injury, and bilateral knee strain.

*January 2013 notice of disagreement (NOD) where the Veteran wrote that all of his disorders were "related to combat in Desert Storm."

*May 2013 VA Form 9 where the Veteran described in-service injuries and repetitive motions that he contended were the beginning of his current disorders and stating that he did not seek treatment immediately following service separation as he had no health insurance and could not afford it.

*March 2014 private lumbar spine MRI report. VBMS Entry 3/26/2014.

*October 2014 private treatment record stating that the Veteran had surgery for a displaced lumbar disc. VBMS Entry 6/11/2015, Volume 3, p. 30.

*January 2015 private treatment record stating that the Veteran had a lumbar laminectomy with fusion in October 2014 but had no residual pain following the surgery. VBMS Entry 6/11/2015, Volume 3, p. 19.

*April 2015 private treatment record stating a diagnosis of displacement of lumbar intervertebral disc without myelopathy at the recurrent right L4-5, and stating that the Veteran had been in a motor vehicle accident in January 2015. VBMS Entry 6/11/2015, Volume 3, p. 4.

*April 2015 private treatment record stating that the Veteran had a back operation and that his diagnoses were recurrent displacement of lumbar intervertebral disk without myelopathy on the right at L4-5 and possible osteoporosis. VBMS Entry 6/11/2015, Volume 3, p. 6.

*June 2015 Board hearing transcript where the Veteran described several in-service injuries that he contended caused his current disorders.

*June 2015 letter from the Veteran's private physician stating, in pertinent part, that shoulder, knee, and ankle pain began in service.

*March 2016 VA medical opinion stating that he did not have fibromyalgia. 

2.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


